Exhibit 10.22

FOR SETTLEMENT PURPOSES ONLY, Subject to FRE 408

 

LOGO [g679613g55e07.jpg]

Severance Agreement and Release of Claims

1. Parties. This Agreement is between you, on behalf of yourself, your spouse,
family, agents and attorneys (jointly, “You” or “Employee”) and Accretive
Health, Inc., on behalf of itself and its subsidiaries, predecessors,
successors, affiliates, directors, officers, fiduciaries, insurers, employees
and agents (jointly, the “Company”).

2. Separation Date. The Company and You agree that your employment with the
Company is terminated effective as of June 28, 2013 (the “Separation Date”).
However, unless otherwise notified by your manager, you should not report to
work the week of June 24th – June 28th, 2013.

3. Separation Benefits. If You sign and do not revoke this Agreement, (i) You
will be allowed to continue to receive your current salary and continue to be
eligible for your current medical benefits through the Severance Stop Date, as
defined below and (ii) the Company will extend the period within which you must
exercise your vested options (i.e., options that are vested as of your
Separation Date), from 60 days following the Separation Date until the later of
(x) December 31, 2013 and (y) the sixtieth day following the Company’s public
filing of its annual report on Form 10-K for its fiscal year 2012, but in either
case, no later than the expiration of such options in accordance with their
terms (the foregoing benefits in (i) and (ii) above collectively referred to
herein as your “Separation Benefits”). For purposes hereof, the term “Severance
Stop Date” shall mean the date that is the earlier of (A) December 27, 2013 and
(B) the date that you accept employment with another employer.

4. COBRA and other Benefits. Even if you do not sign this Agreement, the Company
will pay You the compensation that you have earned through the date of your
termination. The Company will also reimburse You for all business expenses
incurred by you in connection with your employment prior to the Separation Date
in accordance with the Company’s existing expense reimbursement policies and
properly submitted to the Company by June 28, 2013. Reimbursement will be made
no later than July 31, 2013. Similarly, you will be offered benefits to which
you are entitled under the Consolidated Budget Reconciliation Act of 1985
(“COBRA”)

5. General Release. In exchange for the Company’s agreement to provide
Separation Benefits in accordance with, and subject to, the terms set forth in
Section 3 above, and other good and valuable consideration, the adequacy of
which You hereby acknowledge, You agree not to bring any claim or lawsuit
against, and are waiving and releasing all known or unknown claims and causes of
action You have or may have, as of the day you sign this Agreement against, the
Company, in each case arising out of or relating to your employment with the
Company, including your separation from the Company. The claims You are
releasing include, but are not limited to claims or causes of action for or
arising out of:

(a) discrimination, harassment, or retaliation on the basis of any
characteristic or trait protected under law (including but not limited to race,
color, national origin, sex, sexual orientation, religion, disability, marital
or parental status, age, union activity, arrest or conviction record, military
or veteran status, source of income, genetic background or predisposition, or
other protected activity), or other denial of protection or benefits under any
statute, ordinance, executive order, or regulation (including but not limited to
claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Act of 1866, the Age Discrimination in Employment Act
(the “ADEA”), the Americans with Disabilities Act, the Fair Labor Standards Act,
the Family and Medical Leave Act, the Workers’ Adjustment and Retraining
Notification Act, the Employee Retirement Income Security Act of 1974, the
Illinois Human Rights Act, , or any other federal, state or local statute,
ordinance, or regulation regarding employment, termination of employment, or
discrimination in employment);



--------------------------------------------------------------------------------

(b) any pay/compensation/benefits, option or other equity grants, including
attorneys’ fees, bonuses, commissions, costs, compensatory damages, punitive
damages, expenses, incentive pay, insurance, interest, paid/unpaid leave/time
off, salary, separation/severance pay/benefits, or wages;

(c) violation of any personnel policies, procedures, handbooks, any covenant of
good faith and fair dealing, or any express or implied contract of any kind;

(d) unlawful or tortious action/inaction such as assault; battery; background
check violations; defamation; detrimental reliance; disclosure violations; false
imprisonment; fiduciary duty breach; fraud; impairment/loss of business/economic
opportunity; indemnification; intentional/negligent infliction of emotional
distress/mental anguish; interference with contractual/legal rights; invasion of
privacy; libel, loss of consortium; misrepresentation; negligence (including
negligent hiring/retention/supervision); personal injury; promissory estoppel;
public policy violation; retaliatory discharge; safety violations; slander;
termination/other notice violations; tortious interference; posting violations;
records/information access/collection/expungement/release/retention/use
violations; reporting violations; wrongful discharge; or any other federal,
state, local or common law matters; and/or

(e) any right to bring, or to be a member of, any class or collective action
against the Company.

6. Exclusions From General Release. Excluded from the General Release above are
any claims or rights which cannot be waived by law, including your right to
unemployment/worker compensation, or vested/earned benefits. Also excluded from
the General Release is your right to file a charge with an administrative agency
or participate in any agency investigation. You are, however, waiving your right
to recover damages, compensation or other monetary relief or other personal
benefit in connection with any such charge or investigation. You are also
waiving your right to recover damages, compensation or other monetary relief or
other personal benefit in connection with a charge filed by any other individual
or by the Equal Employment Opportunity Commission or any other federal, state or
local agency.

7. Confidentiality. You further agree that you will keep all terms of this
Agreement confidential, including but not limited to the fact and amount(s) of
the payments discussed herein, except that you may make necessary disclosures to
your attorney or tax advisor. The Separation Benefits referenced in Section 3 of
this Agreement are conditioned on your keeping the confidentiality promise
contained in this Section. You also acknowledge the Company’s right to enforce
this confidentiality provision in any court of competent jurisdiction. You
further agree that if you breach this confidentiality provision, the Company
will be irreparably harmed as a matter of law and will be entitled to immediate
injunctive relief, plus its reasonable attorneys’ fees incurred in enforcing
this provision.

8. Non-Disparagement. You agree that You will not directly or indirectly say or
do anything which would disparage, reflect negatively on the Company. For sake
of clarity, this means that You will not comment negatively on the Company’s
business operations, products, reputation, business relationships, or present or
future business, or the reputation of any past or present directors, executives,
officers, employees, agents or affiliates, parents or subsidiaries of the
Company. Should You be found to have violated this Section, the Company shall be
entitled to: (i) recover whatever legal cost it incurs in enforcing this
Section, including its reasonable attorneys’ fees; (ii) preliminary and
permanent injunctive relief; and (iii) any other appropriate legal or equitable
relief.

 

• Page 2



--------------------------------------------------------------------------------

9. Return of Company Property. On or before your Separation Date, You must
return to the Company all Company property including, but not limited to,
Company and/or client identification badges, Company and/or client keys,
keycards and access devices, laptop computer, information technology equipment,
documents and records, and other property of the Company or any of its clients
in your possession or control, and you agree not to keep, transfer or use any
copies or excerpts of the above items. You further represent and warrant that
you have not retained any copies, electronic or otherwise of any Company or
Client property.

10. No Admissions. The fact and terms of this Agreement are not an admission by
the Company of liability or other wrongdoing under any law.

11. Additional Employee Agreements and Acknowledgments. You also acknowledge and
agree that:

 

  (a) You are competent as a matter of law to enter into this Agreement;

 

  (b) You are entering into this Agreement knowingly, voluntarily, and with full
knowledge of its significance; you have not been coerced, threatened, or
intimidated into signing this Agreement; you have been advised by the Company to
consult with counsel of your choice regarding this Agreement and have had an
adequate opportunity to so consult;

 

  (c) You have relied on your own judgment and that of your counsel regarding
the consideration for and language of this Agreement;

 

  (d) You have received all compensation/benefits/leave/time off you are due,
including for overtime, up through the end of the last payroll period before you
sign this Agreement;

 

  (e) You have not suffered any on-the-job injury for which you have not already
filed a claim;

 

  (f) You have been given all time periods required by law to consider this
Agreement, including but not limited to the forty five (45) day period required
by the ADEA (the “Consideration Period”) and you further acknowledge that you
may execute this Agreement less than 45 days from its receipt from the Company,
and that such execution prior the end of the Consideration Period will represent
your knowing waiver of the Consideration Period;

 

• Page 3



--------------------------------------------------------------------------------

  (g) the payments described in Section 3 above constitute valid and sufficient
consideration for the promises contained in this Agreement, and exceed the
amount that you otherwise would receive at the end of your employment with the
Company;

 

  (h) the Company’s decision not to enforce this Agreement if you violate it is
not a waiver.

 

  (i) You agree to promptly inform the Company (including your designated
manager and the Company’s Human Resources Department) in the event you accept
new employment with another employer prior to December 27, 2013.

 

  (j) You will cooperate fully with the Company in its defense of or other
participation in any administrative, judicial or other proceeding arising from
any charge, complaint or other action that has been filed or may be filed.

 

  (k) You will continue to comply with the terms of the Proprietary Information
Protection Agreement between you and the Company (we will supply you with
another copy of your Agreement upon request).

13. Group Separation Information. The following information was attached as
Exhibit A when You were given this Agreement: group program eligibility factors,
selection criteria and time limits (if any); and a list of the job titles and
ages of all eligible/selected employees and non-eligible/non-selected employees
in the same job classification or organizational unit.

14. Revocation/Payment. After you sign this Agreement and send the signed copy
to Clare Madden (cmadden@accretivehealth.com/ fax to 312-602-3963), you will
have seven (7) days to revoke it if you change your mind. If you want to revoke
the Agreement, you must deliver a written revocation within seven (7) days after
you signed it to the Company representative signing below. This Agreement will
not be effective or enforceable until the revocation period has expired.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes any and all prior representations and agreements,
written or oral, expressed or implied. Nothing contained here, however, shall
supersede the Employee’s obligations set forth in the Confidentiality and
Non-Disclosure Agreement and Proprietary Interests Protection Agreement,
whichever is applicable, and the parties remain bound by the terms of those
respective agreements.

16. E-mail Signatures, etc. This Agreement, to the extent signed and delivered
by means of e-mail, PDF, or a facsimile machine, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. At the request of any party hereto, each other
party hereto shall re-execute original forms hereof and deliver them to all
other parties. No party hereto shall raise the use of e-mail, PDF or a facsimile
machine to deliver a signature or the fact that any signature to this Agreement
was transmitted or communicated through the use of e-mail, PDF or a facsimile
machine as a defense to the formation of a contract and each such party forever
waives any such defense.

17. Governing Law/Severability. This Agreement, its interpretation, plus all
rights and remedies relating to this Agreement, shall be governed by the laws of
the State of Illinois. If any part of this Agreement is found to be invalid, the
rest of the Agreement will be enforceable.

 

• Page 4



--------------------------------------------------------------------------------

    Accretive Health Inc.

/s/ Richard Gillette            6/28/13

   

  /s/ Daniel Zaccardo

Richard Gillette       Accretive Health

 

• Page 5